United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         August 13, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                             No. 03-41555
                           Summary Calendar



                          JACINTO SOLIS, II,

                         Petitioner-Appellant,

                                    versus

         DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
             JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                         Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:03-CV-140
                          --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jacinto Solis, II, Texas prisoner # 886736, appeals the

district    court’s   denial   of    his     28   U.S.C.   §   2254    petition

challenging his guilty-plea conviction for delivery of more than

one and less than four grams of cocaine.           He argues that his trial

counsel rendered ineffective assistance by failing to investigate

and challenge an enhancement in the indictment alleging that the

offense occurred within 1000 feet of a playground; Solis pleaded


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 03-41555
                                     -2-

true to the enhancement at the advice of counsel.               The district

court found that although counsel’s failure to investigate and

challenge was deficient, Solis had not shown prejudice.

     In order to obtain relief under 28 U.S.C. § 2254, Solis must

show that the reasoning of the state court “was contrary to, or

involved   an   unreasonable      application   of,   clearly    established

Federal law, as determined by the Supreme Court of the United

States.”   28 U.S.C. § 2254(d)(1).       Solis asserts that under Texas

law, prejudice is inherent because counsel’s error resulted in an

increase   in   the   statutory    minimum   sentence   from    five   years’

imprisonment to 15 years’ imprisonment.         An error in state law is

insufficient    to    warrant   habeas   relief.      Manning    v.    Warden,

Louisiana St. Penitentiary, 786 F.2d 710, 711 (5th Cir. 1986).

     Solis alleges that various state courts use mathematical

precision to determine the midpoint range of a guideline sentence

and that if the jury had considered the proper range of punishment,

it is reasonable to assume that they would have imposed a sentence

proportionally below the new midpoint range of the guidelines. Any

error in not following the law of another state will not merit

habeas relief.    Manning, 786 F.2d at 711.        Although Solis contends

that it would not have been an unreasonable application of clearly

established federal law for the Texas courts to use a mathematical-

precision analysis, he has not established that the failure to do

so constituted an unreasonable application either.             See 28 U.S.C.

§ 2254(d)(1).
                            No. 03-41555
                                 -3-

     Solis contends that the district court used the wrong standard

by requiring him to show that his sentence was increased “due to”

counsel’s error.   He maintains that the proper standard under

Strickland v. Washington, 466 U.S. 668, 696 (1984), is that “the

decision reached would reasonably likely have been different absent

the error[].”   Assuming arguendo that the district court applied

the wrong standard, Solis has not established that he was entitled

to habeas relief; he has not shown that it was “reasonably likely”

that his sentence would have differed.

     Solis also contends that the unreasonable severity of his

sentence shows prejudice.     Solis has not established that his

sentence was wholly unreasonable for the offense he did commit and

for his criminal history.      Consequently, the judgment of the

district court is AFFIRMED.